Filed 4/1/22 P. v. Hoyt CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----



 THE PEOPLE,                                                                                   C093532

                    Plaintiff and Respondent,                                     (Super. Ct. No. CR036172)

           v.

 JOSEPH HOYT,

                    Defendant and Appellant.




         After the trial court denied his petition for mental health diversion, defendant
Joseph Hoyt pled guilty to stealing a car and fleeing police while driving recklessly. On
appeal, he contends counsel provided ineffective assistance by failing to timely submit a
recent mental health diagnosis and an adequate treatment plan in support of the diversion
petition and by allowing him to accept the plea before the trial court issued a final ruling
on the petition. Finding no merit in these contentions, we affirm.




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
                                             I
                            Mental Health Diversion Petition
       On July 30, 2018, defendant suffered a psychotic break, became delusional, stole a
car in Reno, Nevada, and drove into Lassen County, California, where he led police on a
high-speed chase before they rammed him off the road and eventually subdued him.
Defendant was charged with fleeing police while driving recklessly, receiving a stolen
vehicle, taking a vehicle without the owner’s consent, resisting an executive officer, and
misdemeanor resisting a police officer.
       On April 9, 2019, defendant filed a petition for mental health diversion pursuant to
Penal Code1 section 1001.36. Summarized in and appended to the petition were three
psychiatric evaluations of defendant completed shortly after the offense, including two
evaluations from Nevada-based providers. According to the evaluations, defendant stated
he had been using nitrous oxide on the day of his offense. He had experienced a similar
psychotic break while using nitrous oxide in 2017. In both cases, his psychosis cleared
after brief treatment with medication and his affect and appearance returned to normal.
The evaluations indicated defendant suffered from substance-use disorders and a
substance-induced psychotic disorder; he denied other mental health conditions, although
he had suffered childhood trauma and his father had bipolar disorder.
       The petition acknowledged defendant “suffered a psychiatric break as a result of
the use of a hallucinogen and high dose cannabis.” But “the resulting psychiatric episode
is not a normal and probable consequence of [drug] use.” Included with the petition was
a Nevada-based provider’s “Initial Treatment Plan,” dated August 21, 2018, which
briefly outlined a medication regimen, follow-up appointments, referrals to substance




1      Further undesignated section references are to the Penal Code.

                                             2
abuse counseling and Narcotics Anonymous meetings, and education regarding
medication and local crisis services. September 7, 2018 “Progress Notes” from the
provider indicated defendant had been participating in therapy, taking medication, and
refraining from drug use. The petition stated defendant had been living and working in
Reno where he had “incredible family support.” He was a “mature and responsible
person who is cognizant of his . . . potential serious mental problems should he
experiment with a hallucinogen.”
       The prosecution opposed defendant’s petition, arguing he did not meet the
statutory criteria for diversion. “By all accounts from all providers,” the prosecution
argued, “defendant’s ‘psychotic break’ is a direct result from his substance use and abuse.
When he is not using drugs, he is a normal functioning member of society. Mental
Health diversion is designed for those individuals whose mental disorder played a
significant role in the commission of the crime.” The prosecution also argued
defendant’s diagnosis was outdated, the treatment plan did not identify a specific
provider, and Lassen County lacked the requisite resources to oversee defendant’s
diversion.
                                             II
                                      Initial Hearing
       On October 3, 2019, the court held a hearing for defendant to make a prima facie
showing he was eligible and suitable for diversion. Defendant presented his version of
the events and described his struggles with mental illness, including his breakdown in
2017, his father’s mental illness, and how reality had begun to rupture again in the days
leading up to his offense. Defendant stated he had an underlying psychotic disorder and
was not under the influence of medication or drugs at the time of the offense. Since then,
he had no brushes with law enforcement, had been attending therapy, was weaned off
medication, avoided drugs, and, with the support of family, had developed healthy habits
to stay stable.

                                             3
       The court had concerns about the petition. First, it did not “include a recent
diagnosis by a qualified mental health expert” required under section 1001.36,
subdivision (b)(1)(A). (§ 1001.36, subd. (b)(1)(A), italics added.) Counsel argued the
diagnosis need only be recent as to the offense, but the court concluded it must be “recent
to the time of the hearing.” Counsel agreed to provide an updated evaluation.
       Second, the treatment plan was incomplete and unclear. Counsel agreed to
provide an updated version.
       Finally, the court stated, “one of [its] biggest hang ups” was “that the two
psychotic episodes that have been described are substance abuse induced. That’s
different than mental health. That’s a bad reaction, at least in this Court’s opinion.” This
was “the biggest hill that you have to climb.” Counsel argued defendant had co-
occurring substance use and psychotic disorders, but the court found this was not evident
from the documentation.
       Recognizing the challenge of obtaining documentation from out-of-state entities
and “knowing that this is an informal first-time proceeding in this jurisdiction,” the court
granted defendant a continuance.
       On January 10, 2020, counsel submitted a supplemental psychological report by a
Nevada-licensed psychologist, who concluded defendant had an underlying schizotypal
personality and that “[t]he use of LSD appears to have triggered both an acute psychotic
episode and a persistent delusional disorder.”
       Counsel submitted an updated treatment plan to the court on February 11, 2020.
                                             III
                                    Trial Court Ruling
       In a May 26, 2020, hearing, the court stated, “my tentative decision is I’m not
comfortable with an out of state mental health diversion” because the court believed it
lacked “the power to order out of state mental health providers to report to the court.”
Counsel argued, “the provisions of the code have control over the defendant, so the Court

                                             4
could put that burden on the defendant saying hey, if you want diversion, you have to
make sure your mental health providers cooperate. If they don’t, if we ask for this and
they don’t provide it, I’m going to terminate the diversion. . . . [T]he Court has wide
discretion on how to set the matter for the future . . . .” The court responded, “I want to
compliment you, you’ve done really an excellent job in putting forth your position on
behalf of your client.”
       The prosecutor emphasized that, regardless of jurisdictional concerns, defendant
did not meet the criteria for diversion. The court responded, “I tend to agree. My
concern was that this was more a drug induced action . . . and that drug inducement may
have created the mental health issues partially, but my overall impression was the
defendant had just gotten into some substances that he probably shouldn’t have and that
was the primary factor.”
       The court reiterated that jurisdiction was “one of [its] main concerns,” concluding,
“I’m just not comfortable with out of state mental health diversion, so that’s the ruling of
the court.” The court stated “there’s a lot of room for negotiation” between the parties
and scheduled a hearing to either set a trial date or enter a plea disposition.
       At the June 23, 2020, trial-setting conference, counsel requested that the court
reconsider its ruling on the diversion petition. Although the record does not include a
transcript of this hearing, the minute order indicates that the court “addresse[d]”
counsel’s request, apparently denying it.
                                              IV
                                    Plea And Sentencing
       On August 11, 2020, defendant, facing a maximum of six years’ imprisonment,
pled guilty to the taking or driving of a vehicle without consent and fleeing police while
driving recklessly in exchange for three years’ probation and a county jail term of up to
364 days.



                                              5
       In the January 5, 2021, sentencing hearing, the court revisited the issue of
diversion: “The mental health diversion aspect of [the case] was very difficult for the
Court, I’m not going to hide the pea there. It was, in my opinion, a very difficult choice,
but one that I still, at least in my mind, feel was appropriate based upon the evidence and
the testimony and that’s certainly subject to argument and doubt certainly from the
defendant’s side because that petition wasn’t granted.” The court suspended imposition
of defendant’s sentence and granted him three years’ probation, conditioned on serving
17 days in county jail, with credit for time served.
                                       DISCUSSION
       Defendant argues counsel provided ineffective assistance by failing to timely
submit a recent mental health diagnosis and an adequate treatment plan in support of his
mental health diversion petition. Defendant further argues counsel was ineffective in
allowing him to accept the plea before the court issued a final ruling on the petition. We
find these contentions meritless.
       Section 1001.36 authorizes a trial court to grant “pretrial diversion,” a
postponement of prosecution to allow the defendant to undergo mental health treatment if
the defendant meets specified requirements. (§ 1001.36, subds. (a), (c).) Successful
completion of diversion results in the dismissal of the original charges. (§ 1001.36,
subd. (e).) The eligibility criteria are: (1) the defendant suffers from a recently
diagnosed mental disorder enumerated in the statute; (2) the disorder was a significant
factor in the commission of the charged offense; (3) “[i]n the opinion of a qualified
mental health expert, the defendant’s symptoms of the mental disorder motivating the
criminal behavior would respond to mental health treatment”; (4) the defendant consents
to diversion and waives his right to a speedy trial; (5) the defendant agrees to comply
with treatment as a condition of diversion; and (6) the defendant will not pose an
unreasonable risk of danger to public safety if treated in the community. (§ 1001.36,
subd. (b)(1); see also People v. Frahs (2018) 27 Cal.App.5th 784, 789-790.)

                                              6
       To prevail on a claim of ineffective assistance of counsel, a defendant bears the
burden of showing counsel’s performance fell below the prevailing professional norms
and it is reasonably probable a more favorable outcome would have resulted but for
counsel’s failings. (Strickland v. Washington (1984) 466 U.S. 668, 687,
[80 L.Ed.2d 674, 693]; People v. Hoyt (2020) 8 Cal.5th 892, 958.) We presume
“counsel’s performance fell within the wide range of professional competence and that
counsel’s actions and inactions can be explained as a matter of sound trial strategy.”
(People v. Lopez (2008) 42 Cal.4th 960, 966.) “If it is easier to dispose of an
ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will
often be so, that course should be followed.” (Strickland, at p. 697.)
       Defendant argues counsel provided ineffective assistance by failing, initially, to
provide a recent mental health evaluation and detailed treatment plan. While the court
found the petition lacking at the outset, when it ruled on the petition in May 2020,
counsel had satisfied the court’s requests and provided it with the necessary
documentation, including a supplemental evaluation showing defendant had an
underlying mental health disorder that was not substance-induced, a key concern for the
court. Defendant does not explain how expediting delivery of these documents would
have yielded a more favorable outcome and thus fails to establish prejudice.
       Defendant also asserts that by the time counsel submitted a detailed treatment
plan, he “created a new concern for the court” because the plan contemplated out-of-state
treatment. The record shows, however, that while the court raised this concern for the
first time in the May 2020 hearing, the issue itself was neither new nor of counsel’s
creation. Just over two weeks after his offense, defendant was receiving treatment in
Nevada, where he found employment, engaged in therapy under the Nevada-based




                                             7
treatment plan, and received family support.2 Defendant does not address the feasibility
of an in-state alternative, which apparently would have required him to uproot his life and
find a new home, job, and care providers. Moreover, defendant elides the fact that
jurisdiction was but “one of [the court’s] main concerns”; throughout the process, the
court indicated that diversion simply might not be appropriate for a person whose drug
abuse factored so prominently into his ephemeral psychosis. This concern was based on
psychiatric evaluations and defendant’s statements at the time of his offense.
Defendant’s arguments regarding the treatment plan establish neither deficient
performance nor prejudice.
       Finally, defendant asserts counsel was ineffective in allowing him to enter his plea
before the court issued a “clear ruling” and “actual denial of the petition.” While this
argument is unclear3 and unsupported by argument or authority, we need not address its
merits because it is based on a faulty premise. The record discloses that the court
explained its tentative ruling, heard arguments, issued “the ruling of the court,” instructed
the parties to negotiate, scheduled a follow-up hearing to set trial or enter a plea



2     Indeed, the minutes of the July 2019 hearing indicate the court, as a condition of
exonerating defendant’s bail bond, required defendant to live with his mother in Nevada.

3       In the heading of his argument, defendant states the deficiency was “allowing
[defendant] to enter a plea without first obtaining a clear ruling from the court” on the
petition. (Capitalization omitted.) But in the body of his argument, defendant adds
another dimension, stating, “[b]y allowing [defendant] to plead guilty before there was an
actual denial of the petition, counsel rendered ineffective assistance by foreclosing
appellate review of the court’s decision.” (Italics added.) Defendant does not elaborate
on the argument.

        Appellate briefs must “support each point by argument and, if possible, by citation
of authority.” (Cal. Rules of Court, rule 8.204(a)(1)(B).) “When an appellant fails to
raise a point, or asserts it but fails to support it with reasoned argument and citations to
authority, we treat the point as [forfeit]ed.” (Bade v. Bank of America (1998) 67
Cal.App.4th 779, 784-785.)

                                              8
disposition, denied reconsideration, and during sentencing noted, “that petition wasn’t
granted.” The court’s denial of defendant’s petition based on its concerns regarding
jurisdiction and defendant’s suitability for diversion was definitive and final.
       Therefore, defendant has failed to carry his burden of demonstrating counsel
provided ineffective assistance.
                                      DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                  Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Hoch, J.




                                              9